DETAILED ACTION 
The office action is in response to the application filled on 09/08/2020.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-21 of U.S. Patent 10,770,971. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention of US Patent 10,770,971. discloses all the limitations of the instant application.
Instant Application 17014863
U.S. Patent 10,770,971
Claim 1. A system, comprising:
an inductor having first and second terminals; a first switch coupled between the first terminal and a voltage supply terminal; a second switch coupled between the first terminal and a negative output supply terminal; a third switch coupled between the second terminal and a positive output supply terminal;
a fourth switch coupled between the second terminal and a ground terminal; and a controller coupled to the first, second, third and fourth switches, the controller configured to provide: an inductor charge mode; a positive boost mode; a negative boost mode; a first rest state in which the controller closes the first switch and opens the second, third and fourth switches; and a second rest state in which the controller closes the fourth switch and opens the first, second and third switches.

2. The system of claim 1, wherein:

for the inductor charge mode, the controller is configured to close the first and fourth switches and to open the second and third switches; for the positive boost mode, the controller is configured to close the first and third switches and to open the second and fourth switches; and for the negative boost mode, the controller is configured to close the second and fourth switches and to open the first and third switches.

3. The system of claim 1, wherein the controller comprises an asynchronous state machine configured to perform a state machine cycle that includes:
starting at one of the first or second rest states;




4. The system of claim 3, wherein the controller comprises arbitration logic configured to determine whether the positive boost mode or the negative boost mode is used in a given boost iteration.

5. The system of claim 4, further comprising sense circuitry coupled to the controller, wherein the arbitration logic is configured to determine whether the positive boost mode or the negative boost mode is used in a given boost iteration, responsive to sense signals from the sense circuitry.

6. The system of claim 5, wherein the sense signals include a positive output supply voltage level and a negative output supply voltage level.

7. The system of claim 3, further comprising sense circuitry coupled to the controller, wherein sense signals from the sense circuitry are used to determine when the state machine cycle returns to one of the first or second rest states.

8. The system of claim 3, further comprising enable circuitry coupled to the controller, wherein enable signals from the enable circuitry are used to determine whether the state machine cycle returns to the first rest state or the second rest state.

9. The system of claim 3, wherein the state machine cycle is configured to start in the second rest state by default and to transition to the first rest state after a 

10. The system of claim 3, wherein the asynchronous state machine is configured to switch between single rest state operations and dual rest state operations based on a dual rest state enable signal.

11. A single-input multiple-output (SIMO) converter circuit, comprising:

a first switch coupled between a first inductor terminal and a voltage supply terminal; a second switch coupled between the first inductor terminal and a negative output supply terminal; a third switch coupled between a second inductor terminal and a positive output supply terminal; a fourth switch coupled between the second inductor terminal and a ground terminal; and a controller coupled to the first, second, third and fourth switches, the controller configured to switch between: a first rest state in which the controller closes the first switch and opens the second, third and fourth switches; and a second rest state in which the controller closes the fourth switch and opens the first, second and third switches.

12. The SIMO converter circuit of claim 11, wherein: the controller is configured to provide an inductor charge mode by closing the first and fourth switches and opening the second and third switches;
the controller is configured to provide a positive boost mode by closing the first and third switches and opening the second and fourth switches; and the controller is configured to provide a negative boost mode by closing the second and fourth switches and opening the first and third switches.

13. The SIMO converter circuit of claim 12, wherein the controller comprises an asynchronous state machine configured to perform a state machine cycle that includes: starting at one of the first or second rest states; performing at least one boost iteration that includes the inductor charge mode and the positive or negative boost mode; and returning to one of the first or second rest states.

14. The SIMO converter circuit of claim 13, further comprising sense circuitry coupled to the controller, wherein the controller comprises arbitration logic configured to determine whether the positive boost mode or the negative boost mode is used in a given boost iteration, responsive to sense signals from the sense circuitry.

15. The SIMO converter circuit of claim 13, further comprising enable circuitry coupled to the controller, wherein enable signals from the enable circuitry are used to determine whether the state machine cycle returns to the first rest state or the second rest state.

16. A device, comprising: a first switch coupled between a first inductor terminal and a voltage supply terminal; a second switch coupled between the first inductor terminal and a negative output supply terminal; a third switch coupled between a second inductor terminal and a positive output supply terminal; a fourth switch coupled between the second inductor terminal and a ground terminal; and an asynchronous state machine coupled to the first, second, third and fourth switches, the asynchronous state machine configured to switch between: a first rest state in which the controller closes the first switch and opens the 

17. The device of claim 16, wherein the asynchronous state machine is configured to perform a state machine cycle that includes: starting at one of the first or second rest states; performing at least one boost iteration that includes an inductor charge mode and a positive or negative boost mode; and returning to one of the first or second rest states.

18. The device of claim 17, further comprising sense circuitry coupled to the asynchronous state machine, wherein the asynchronous state machine comprises arbitration logic configured to determine whether the positive boost mode or the negative boost mode is used in a given boost iteration, responsive to sense signals from the sense circuitry.

19. The device of claim 17, further comprising enable circuitry coupled to the controller, wherein at least one enable signal from the enable circuitry is used to determine whether the state machine cycle returns to the first rest state or the second rest state.

20. The device of claim 19, wherein the state machine cycle is configured to start in the second rest state by default and to transition to the first rest state after a given boost iteration responsive to a positive output enable signal.

21. The device of claim 19, wherein the asynchronous state machine is configured to switch between single rest state operations and dual rest state operations based on a dual rest state enable signal.

2. The system of claim 1, wherein: for the inductor charge mode, the controller is configured to close the first and fourth switches and to open the second and third switches; for the positive boost mode, the controller is configured to close the first and third switches and to open the second and fourth switches; and for the negative boost mode, the controller is configured to close the second and fourth switches and to open the first and third switches.
3. The system of claim 1, wherein the controller comprises an asynchronous state machine configured to perform a state machine cycle that includes: starting at one of the first or second rest states; performing at least one boost iteration 
4. The system of claim 3, wherein the controller comprises arbitration logic configured to determine whether the positive boost mode or the negative boost mode is used in a given boost iteration.
5. The system of claim 4, further comprising sense circuitry coupled to the controller, wherein the arbitration logic is configured to determine whether the positive boost mode or the negative boost mode is used in a given boost iteration, responsive to sense signals from the sense circuitry.
6. The system of claim 5, wherein the sense signals include a positive output supply voltage level and a negative output supply voltage level.
7. The system of claim 3, further comprising sense circuitry coupled to the controller, wherein sense signals from the sense circuitry are used to determine when the state machine cycle returns to one of the first or second rest states.
8. The system of claim 3, further comprising enable circuitry coupled to the controller, wherein enable signals from the enable circuitry are used to determine whether the state machine cycle returns to the first rest state or the second rest state.
9. The system of claim 3, wherein the state machine cycle is configured to start in the second rest state by default and to transition to the first rest state after a 
10. The system of claim 3, wherein the asynchronous state machine is configured to switch between single rest state operations and dual rest state operations based on a dual rest state enable signal.
11. A single-input multiple-output (SIMO) converter circuit, comprising: a first switch coupled between a first inductor terminal node and a voltage supply terminal; a second switch coupled between the first inductor terminal node and a negative output supply terminal; a third switch coupled between a second inductor terminal node and a positive output supply terminal; a fourth switch coupled between the second inductor terminal node and a ground terminal; and a controller coupled to the first, second, third and fourth switches, the controller configured to switch between: a first rest state in which the controller closes the first switch and opens the second, third and fourth switches; and a second rest state in which the controller closes the fourth switch and opens the first, second and third switches.
12. The SIMO converter circuit of claim 11, wherein: the controller is configured to provide an inductor charge mode by closing the first and fourth switches and opening the second and third switches; the controller is configured to provide a positive boost mode by closing the first and third switches and opening the second and fourth switches; and the controller is configured to provide a negative boost mode by closing the second and fourth switches and opening the first and third switches.

14. The SIMO converter circuit of claim 13, further comprising sense circuitry coupled to the controller, wherein the controller comprises arbitration logic configured to determine whether the positive boost mode or the negative boost mode is used in a given boost iteration, responsive to sense signals from the sense circuitry.
15. The SIMO converter circuit of claim 13, further comprising enable circuitry coupled to the controller, wherein enable signals from the enable circuitry are used to determine whether the state machine cycle returns to the first rest state or the second rest state.
16. A device, comprising: a first switch coupled between a first inductor terminal and a voltage supply terminal; a second switch coupled between the first inductor terminal and a negative output supply terminal; a third switch coupled between a second inductor terminal and a positive output supply terminal; a fourth switch coupled between the second inductor terminal node and a ground terminal; and an asynchronous state machine coupled to the first, second, third, and fourth switches, the asynchronous state machine configured to switch between: a first rest state in which the controller closes the first switch and opens the second, third and fourth switches; and a 
17. The device of claim 16, wherein the asynchronous state machine is configured to perform a state machine cycle that includes: starting at one of the first or second rest states; performing at least one boost iteration that includes an inductor charge mode and a positive or negative boost mode; and returning to one of the first or second rest states.
18. The device of claim 17, further comprising sense circuitry coupled to the asynchronous state machine, wherein the asynchronous state machine comprises arbitration logic configured to determine whether the positive boost mode or the negative boost mode is used in a given boost iteration, responsive to sense signals from the sense circuitry.
19. The device of claim 17, further comprising enable circuitry coupled to the controller, wherein at least one enable signal from the enable circuitry is used to determine whether the state machine cycle returns to the first rest state or the second rest state.
20. The device of claim 19, wherein the state machine cycle is configured to start in the second rest state by default and to transition to the first rest state after a given boost iteration responsive to a positive output enable signal.
21. The device of claim 19, wherein the asynchronous state machine is configured to switch between single rest state operations and dual rest state operations based on a dual rest state enable signal.



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK DEMISSE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AFEWORK  DEMISSE/
Examiner, Art Unit 2838
   /ADOLF D BERHANE/   Primary Examiner, Art Unit 2838